In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00109-CR

____________________


CHARLES GEORGE GOULD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CR27068




MEMORANDUM OPINION
 On April 2, 2009, we notified the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  The
appellant filed a response.
	The notice of appeal seeks to appeal the trial court's order denying a motion to place
Gould on community supervision after he had begun serving his sentence in the Texas
Department of Criminal Justice, Correctional Institutions Division.  See Tex. Code Crim.
Proc. Ann. art. 42.12, § 6 (Vernon).  We do not have jurisdiction to review the denial of a
motion for "shock" community supervision.  See Houlihan v. State, 579 S.W.2d 213, 216
(Tex. Crim. App. 1979); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Zepeda
v. State, 993 S.W.2d 167 (Tex. App.-San Antonio 1999, pet. ref'd).  The cases cited by the
appellant either concern an appeal by the State from an order granting a motion for shock
probation, or follow the revocation of shock probation after it was granted by the trial court. 
See, e.g., King v. State, 942 S.W.2d 667, 668 (Tex. App.-Eastland 1997, pet. ref'd) (appeal
following revocation); State v. Lima, 825 S.W.2d 733, 734 (Tex. App.-Houston [14th Dist.]
1992, no pet.) (state's appeal from order placing defendant on shock probation).
  	Accordingly, we hold the order from which appellant seeks to appeal is not
appealable.  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED. 

								__________________________
									HOLLIS HORTON
										Justice

Opinion Delivered June 10, 2009
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ